McCLENDON, J.,
concurring.
hi disagree with the majority’s statement “that the rice was on the floor, for some period of time before [Mr. Nash’s.] fall.” Rather, the evidence submitted in support of Rouse’s motion for summary judgment merely suggests that the rice could not have been on the floor for more than ten or fifteen minutes. Further, Mr. Nash has presented no evidence in opposition to Rouse’s motion to show that he will be able to establish this temporal requirement at trial. Accordingly, I respectfully concur with the result reached.